DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Each instance of the limitation “the concrete column” lacks sufficient antecedent basis. For the purpose of examination, each instance is considered to be directed to –the steel reinforced concrete column--.  Line 12, it’s unclear if the limitation “at least one steel section” is referencing the previously recited plurality of hot-rolled steel sections. For the purpose of examination, the limitation is considered to be directed to --at least one steel section of the plurality of hot-rolled steel sections--.
With regard to claim 2: Line 3, it’s unclear if the limitation “one or more steel sections” is referencing the previously recited plurality of hot-rolled steel sections. For the purpose of examination, the limitation is considered to be directed to –one or more sections of the plurality of hot-rolled steel sections--.

With regard to claim 8: The limitation “the n sides” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the n lateral sides--.
With regard to claim 9:  Line 2, the term "if" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Further, the significance of the term “if” is unclear as the condition appears to already be recited in claim 1.   Line 2, it’s unclear if the limitation “a side” is referencing the previously recited lateral sides found in claim 1. Line 3, it’s unclear if the limitation “a single steel section” is referencing the previously recited plurality of hot-rolled steel sections.  Lines 4-5, the limitation “the column” lacks sufficient antecedent basis.
With regard to claim 10: The limitation “the column” lacks sufficient antecedent basis.
With regard to claim 13: The limitation “the concrete” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --the central concrete core--.
With regard to claim 14: The limitation “the concrete” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --the central concrete core--.
The limitation “the arrangement of steel sections” lacks sufficient antecedent basis.
With regard to claim 19: Line 5, it’s unclear if the limitation “two successive beam-to-column connection nodes” is referencing the previously recited at least two longitudinally spaced beam-to-column connection nodes. For the purpose of examination, the limitation is considered to be directed to 
With regard to claim 20: It’s unclear if the limitation “at least one steel section” it referencing the previously recited plurality of hot-rolled steel sections.  For the purpose of examination, the limitation is considered to be directed --at least one steel section of the plurality of hot-rolled steel sections--.
With regard to claim 24: The scope of the claim is unclear. It is submitted that the claim appears to recite an element of claim 1, which is improper as it’s unclear to what structure and associated functional language is being claimed.  Examiner submits that the claim does appear to narrow the scope of claim 1.  It is further noted that claim 1 does not recite “a steel structure.”  Several elements are positively recited when such elements are already found in claim 1. A non-limiting example is the recitation of “a plurality of hot-rolled steel sections.”  
With regard to claim 27: Line 5, it’s unclear if the limitation “two successive beam-to-column connection nodes” is referencing the previously recited at least two longitudinally spaced beam-to-column connection nodes. For the purpose of examination, the limitation is considered to be directed to --two successive beam-to-column connection nodes of the at least two longitudinally spaced beam-to-column connection nodes--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 1,924,346).
With regard to claims 1 and 24: Blumenthal discloses a metallic reinforced concrete column (L, 7 and 8) (figs. 7 and 9) capable of use in a high rise building comprising:
a plurality of metallic sections (8) extending longitudinally through the metallic reinforced concrete column (L, 7 and 8), each of these metallic sections (8) having an outward flange with an outer surface turned outwards in the concrete column, an opposite inward flange with an outer surface turned inwards in the concrete column, and a central web connecting the outward flange to the inward flange (lines 14-48, 77-82 and 105-110; figs. 7 and 9);
wherein:
the metallic sections (8) are arranged in the metallic reinforced concrete column so that the outer surfaces of their inward flanges delimit therein a central concrete core with n lateral sides and a transversal cross-section that forms an n-sided polygon (square), n being at least equal to three, each of the n lateral sides of the central concrete core being coplanar with the outer surface of the inward flange of at least one metallic section (8) of the plurality of metallic sections (fig. 7); and
the metallic reinforced concrete column has a longitudinal axis along which the metallic sections extend, so that the longitudinal axis of each metallic section is parallel to the longitudinal axis of the metallic reinforced concrete column (lines 14-48, 77-82 and 105-110; figs. 7 and 9);
Blumenthal does not disclose that metallic sections are steel.
It would have been a matter of obvious design choice to form the metallic sections out of steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Steel is a well-known material for use in columns and would have been an obvious material 
The steel sections being “hot-rolled” is considered a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 2: As modified, Blumenthal discloses at least 30% of the surface of each of the n lateral sides of the concrete core are limited by the outer surface of the inward flange of one or more steel sections (fig. 7).
With regard to claim 3: Blumenthal discloses one of the inward flanges is centered relative to the width of this side of the central concrete core (fig. 7).
With regard to claim 4: Blumenthal discloses all the inward flanges have the same width (fig. 7).
With regard to claim 5: As modified, Blumenthal discloses all the steel sections have the same dimensions (fig. 7).
With regard to claim 6: Blumenthal discloses that the central concrete core has a transversal cross-section that forms an n-sided convex polygon (square) (fig. 7).
With regard to claim 7: Blumenthal discloses that the central concrete core has a transversal cross-section that forms a regular polygon (fig. 7).
With regard to claim 8: Blumenthal discloses that all the n sides of the central concrete core all have the same width (fig. 7(.
With regard to claim 9: As modified, Blumenthal discloses that the steel reinforced concrete column having a longitudinal axis (fig. 7), wherein if a side of the central concrete core is coplanar to the outer surface of the inward flange of a single steel section (8) of plurality of steel sections, the web of the corresponding steel section has a mid-plane containing the longitudinal axis of the column (fig. 7).
With regard to claim 10: As modified, Blumenthal discloses that the steel sections (8) form an arrangement of which the longitudinal central axis of the column is an axis of rotational symmetry (fig. 7).
With regard to claim 19: Blumenthal discloses  at least two longitudinally spaced beam-to-column connection nodes (point between column and beams) for connecting thereto load bearing beams (horizontal members) (fig. 9),
wherein, between two successive beam-to-column connection nodes, there is no structural steel interconnecting the steel sections (figs. 7 and 9).
With regard to claim 20: As modified, Blumenthal discloses at least one beam-to-column connection on the outward flange of at least one of the steel sections (8) (figs. 7 and 9).
With regard to claim 21: Blumenthal discloses that the steel reinforced concrete column having a round or oval or generally curvilinear cross-section (fig. 7).
With regard to claim 22: Blumenthal does not disclose that the embodiment of fig. 7 is a steel reinforced concrete column comprising  a polygonal cross-section.
However, Blumenthal discloses an alternative embodiment of a column comprising a polygonal cross-section (fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of fig. 7 of Blumenthal to include a polygonal cross-section such as taught by the alternative embodiment of fig. 8 of Blumenthal in order to provide a concrete column with a desired aesthetic.
With regard to claim 25: Blumenthal discloses at least two longitudinally spaced beam-to-column connection nodes (point between column and beams) for connecting thereto load bearing beams (horizontal members) (fig. 9),
wherein, between two successive beam-to-column connection nodes, there is no structural steel interconnecting the steel sections (figs. 7 and 9).
With regard to claim 26: Blumenthal discloses a high-rise building comprising at least one steel reinforced concrete column according to claim  1 (fig. 7).
With regard to claim 27: Blumenthal discloses at least two successive floors (at each horizontal beam) supported by the steel reinforced concrete column at two successive beam-to-column connection nodes  (point between column and beams) of the steel reinforced concrete column, wherein:
at each of these beam-to-column connection nodes (point between column and beams), the steel sections are structurally interconnected by means of structural steel (figs. 7 and 9); and
between two successive connection nodes, there is no structural steel interconnecting the steel sections (figs. 7 and 9).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 1,924,346) in view of Univ Beijing Technology (CN 102 409 807).
With regard to claim 11: Blumenthal does not disclose that each inward flange comprises a multitude of shear connectors penetrating into the central concrete core.
However, Univ Beijing Technology discloses a steel section (1) having an outward flange and an inward flange comprising a multitude of shear connectors (6) penetrating into a central concrete core (2) (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Blumenthal to have each steel section include a 
With regard to claim 12: Blumenthal does not discloses each of the steel sections comprises a multitude of shear connectors penetrating into the concrete between its outward and inward flanges and/ or into the concrete surrounding the outer surface of its outward flange.
However, Univ Beijing Technology discloses a steel section (1) having an outward flange and an inward flange comprising a multitude of shear connectors (6) penetrating into a central concrete core (2) surrounding the outer surface of the outward flange and the inward flange (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Blumenthal to have each steel section include a multitude of sheer connectors on the outward  flange and the inward flange penetrating into a concrete core surrounding the outer surface of the outward flange and the inward flange such as taught by Univ Beijing Technology in order to provide additional anchoring for securing the each steel section to the concrete core.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 1,924,346) in view of Univ Beijing Technology (CN 179358).
With regard to claim 13: Blumenthal does not disclose that the concrete comprising longitudinal and/or transversal rebars.
However, Univ Beijing Technology discloses a column having longitudinal and transversal rebars (2 and 5) surrounding steel sections (8) (figs. 5-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the column of Blumenthal to include longitudinal and transversal rebars  
With regard to claim 14: Blumenthal does not disclose that the concrete core comprises an outer reinforcement cage formed of longitudinal and transversal rebars and enclosing an arrangement of the steel sections.
However, Univ Beijing Technology discloses a concrete core comprising an outer reinforcement cage formed of longitudinal and transversal rebars (2 and 5) and enclosing an arrangement of the steel sections (8) (figs. 5-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the column of Blumenthal to have the concrete core comprise an outer reinforcement cage formed of longitudinal and transversal rebars and enclosing an arrangement of the steel sections such as taught by Univ Beijing Technology in order to provide additional reinforcement for bearing greater loading. 
With regard to claim 15: Blumenthal as modified by Univ Beijing Technology discloses that the outer reinforcement cage comprises a multitude of closed rebar rings connected to the longitudinal rebars.  Examiner notes that the transversal rebars match the shape of the column.

Allowable Subject Matter
Claims 16-18 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to reinforced columns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633